Exhibit 10.7

LANDAMERICA FINANCIAL GROUP, INC.

RESTRICTED STOCK AGREEMENT

THIS RESTRICTED STOCK AGREEMENT, dated as of this      day of             ,
    , between LandAmerica Financial Group, Inc., a Virginia corporation (“the
Company”) and                      (the “Officer”), is made pursuant and subject
to the provisions of the Company’s 2000 Stock Incentive Plan, as amended, and
any future amendments thereto (the “Plan”). The Plan, as it may be amended from
time to time, is incorporated herein by reference. All terms used herein that
are defined in the Plan shall have the same meanings given them in the Plan.

1. Award of Restricted Stock. Subject to the terms and conditions of the Plan
and subject further to the terms and conditions herein set forth, the Company on
this date awards to the Officer              shares of Common Stock of the
Company (the “Restricted Stock”).

2. Terms and Conditions. The award of Restricted Stock hereunder is subject to
the following terms and conditions:

(a) Restricted Period. Except as provided in paragraph 3, this award of
Restricted Stock shall vest, and become nonforfeitable with the schedule set
forth below:

 

Date

  

Percent of

Award Vested

_______________________

  

_______________________

  

_______________________

  

_______________________

  

The period from the date hereof until the shares of Restricted Stock have become
100% vested shall be referred to as the “Restricted Period.”



--------------------------------------------------------------------------------

(b) Certificates Issued. The stock certificates evidencing the Restricted Stock
shall be registered on the Company’s books in the name of the Officer as of the
date hereof. Upon vesting of any part of the shares of Restricted Stock prior to
any event of forfeiture under paragraph 3, by virtue of expiration of a
Restriction Period set forth above or under paragraph 3 of this Agreement, the
Company shall cause a stock certificate, without such restricted stock legend,
to be issued covering the requisite number of vested shares of the Company’s
Common Stock, registered on the Company’s books in the name of the Officer,
within thirty (30) days after such vesting. Upon receipt of such stock
certificate(s) without the restricted stock legend, the Officer is free to hold
or dispose of such certificate, subject to (1) the general conditions and
procedures provided in the Plan and this Agreement and (2) the applicable
restrictions and procedures of federal and state securities laws. During each
applicable Restriction Period, the shares of Restricted Stock that are not yet
vested are not transferable by the Officer by means of sale, assignment,
exchange, pledge or otherwise.

(c) Shareholder Rights. Prior to any forfeiture of the shares of Restricted
Stock and while the shares are shares of Restricted Stock, the Officer shall,
subject to the restrictions of the Plan, have all rights of a shareholder with
respect to the shares of Restricted Stock awarded hereunder, including the right
to receive dividends, warrants and rights and to vote the shares; provided,
however, that (i) the Officer may not sell, transfer, pledge, exchange,
hypothecate or otherwise dispose of Restricted Stock, (ii) the Company shall
retain custody of the certificates evidencing shares of Restricted Stock, and
(iii) the Officer will deliver to the Company a stock power, endorsed in blank,
with respect to each award of Restricted Stock.

(d) Reservation of Rights. The Company reserves the right to retain physical
possession and custody of each said stock certificate until such time as the
shares of Restricted



--------------------------------------------------------------------------------

Stock are vested (i.e., each applicable Restriction Period expires). The Company
reserves the right to place a legend on each said stock certificate, restricting
the transferability of such certificate and referring to the terms and
conditions (including forfeiture) provided in this Agreement.

(e) Tax Withholding. The Company shall have the right to retain and withhold
from any award of the Restricted Stock, the amount of taxes required by any
government to be withheld or otherwise deducted and paid with respect to such
award. At its discretion, the Company may require the Officer receiving shares
of Restricted Stock to reimburse the Company for any such taxes required to be
withheld by the Company, and, withhold any distribution in whole or in part
until the Company is so reimbursed. In lieu thereof, the Company shall have the
unrestricted right to withhold, from any other cash amounts due (or to become
due) from the Company to the Officer, an amount equal to such taxes required to
be withheld by the Company to reimburse the Company for any such taxes (or
retain and withhold a number of shares of vested Restricted Stock, having a
market value not less than the amount of such taxes, and cancel in whole or in
part any such shares so withheld, in order to reimburse the Company for any such
taxes).

3. Death; Disability; Retirement; Termination of Employment. The shares of
Restricted Stock not yet vested shall become 100% vested and transferable in the
event that the Officer dies or becomes permanently and totally disabled (within
the meaning of Section 22(e)(3) of the Code) while employed by the Company or an
Affiliate during the Restricted Period. In the event that the Officer retires
from employment with the Company during the Restricted Period, but after age 55,
or in any other circumstance approved by the Committee in its sole discretion,
the shares of Restricted Stock shall become 100% vested and transferable. In all
events other



--------------------------------------------------------------------------------

than those previously addressed in this paragraph, if the Officer ceases to be
an employee of the Company or an Affiliate, the Officer shall be vested only as
to that percentage of shares of Restricted Stock which are vested at the time of
the termination of his employment and the Officer shall forfeit the right to the
shares of Restricted Stock which are not yet vested.

4. No Right to Continued Employment. This Agreement does not confer upon the
Officer any right with respect to continuance of employment by the Company or an
Affiliate, nor shall it interfere in any way with the right of the Company or an
Affiliate to terminate his or her employment at any time.

5. Change of Control or Capital Structure. Subject to any required action by the
shareholders of the Company, the number of shares of Restricted Stock covered by
this award shall be proportionately adjusted and the terms of the restrictions
on such shares shall be adjusted as the Committee shall determine to be
equitably required for any increase or decrease in the number of issued and
outstanding shares of Common Stock of the Company resulting from any stock
dividend (but only on the Common Stock), stock split, subdivision, combination,
reclassification, recapitalization or general issuance to the holders of Common
Stock of rights to purchase Common Stock at substantially below its then fair
market value or any change in the number of such shares outstanding effected
without receipt of cash or property or labor or services by the Company or for
any spin-off, spin-out, split-up, split-off or other distribution of assets to
shareholders.

In the event of a Change of Control, the provisions of Section 13.03 of the Plan
shall apply to this award of Restricted Stock. In the event of a change in the
Common Stock of the Company as presently constituted, which is limited to a
change in all of its authorized shares without par value into the same number of
shares with par value, the shares resulting from any such change shall be deemed
to be the Common Stock within the meaning of the Plan.



--------------------------------------------------------------------------------

The award of Restricted Stock pursuant to the Plan shall not affect in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure or to merge or
to consolidate or to dissolve, liquidate or sell, or transfer all or any part of
its business or assets.

6. Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the Commonwealth of Virginia, except to the
extent that federal law shall be deemed to apply.

7. Conflicts. In the event of any conflict between the provisions of the Plan
and the provisions of this Agreement, the provisions of the Plan shall govern.

8. Officer Bound by Plan. The Officer hereby acknowledges receipt of a copy of
the Plan and agrees to be bound by all the terms and provisions thereof.

9. Binding Effect. Subject to the limitations stated herein and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the legatees,
distributees and personal representatives of the Officer and the successors of
the Company.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and the Officer has affixed his or her signature hereto.

 

LANDAMERICA FINANCIAL GROUP, INC.

 

By:  

/s/ Theodore L. Chandler, Jr.    

  Theodore L. Chandler, Jr.   President and Chief Executive Officer
PARTICIPANT    

